Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowed Claims
Claims 3, 5, 10, 12-17 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a method for treating Anterior Blepharitis comprising the step of applying pressure on a tip of the applicator that is opposite the dispenser to rupture the sealable element thereby enabling the ocular composition to saturate the dispenser. May (US 2009/0152296) teaches the claimed invention with the exception of the composition and the step of applying pressure on a tip of the applicator that is opposite the dispenser to rupture the sealable element thereby enabling the ocular composition to saturate the dispenser. The method of operating the May device does not entail applying pressure at the tip of the applicator opposite the dispenser. Further, applying pressure at the tip would not help to dispense the May composition since the device tapers and would not lead to the sealable element being punctured. Adkins (US 2009/0300864) while teaching the composition fails to cure the deficiencies of May with regard to the step of applying pressure on a tip of the applicator that is opposite the dispenser to rupture the sealable element thereby enabling the ocular composition to saturate the dispenser. A person of ordinary skill in the art would not modify May to include a step to apply pressure on a tip of the applicator that is opposite the dispenser to rupture the sealable element thereby enabling the ocular composition to saturate the dispenser since doing so would render the device unable to perform its intended function since the sealable element would have to be moved and prevent composition from being dispensed in the proper amount. For these reasons, claims 3, 5, 10, 12-17 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781